PER CURIAM HEADING






                     NO. 12-05-00321-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 321ST

IN THE INTEREST OF R.W.,                          §     JUDICIAL DISTRICT COURT OF
A CHILD
§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).  
            On October 21, 2005, this Court advised Appellant by letter that the filing fee was due to
have been paid on or before October 20, 2005, but had not been received.  See Tex. R. App. P. 5. 
The notice further provided that unless the filing fee was paid on or before October 31, 2005, the
appeal would be presented for dismissal in accordance with Rule 42.3(c).  The date for paying the
filing fee has passed, and Appellant has not complied with the Court’s request.  Because Appellant
has failed, after notice, to comply with Rule 5, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered November 2, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(PUBLISH)